Exhibit 10.8

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of February 23, 2015
(the “Effective Date”), by and between Peter Flynn (“Executive”) and Orexigen
Therapeutics, Inc. (the “Company”).

Whereas, the Company desires to employ Executive to provide personal services to
the Company, and wishes to provide Executive with certain compensation and
benefits in return for Executive’s services; and

Whereas, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation and benefits.  

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I
definitions

For purposes of the Agreement, the following terms are defined as follows:

1.1“Board” means the Board of Directors of the Company.

1.2“Cause” means the occurrence of any of the following events:

(a)Executive’s conviction of or plea of guilty or nolo contendere to any felony
or a crime of moral turpitude;  

(b)Executive’s continued failure or refusal to follow lawful and reasonable
instructions of the Chief Executive Officer and/or EVP, Global Development of
the Company or lawful and reasonable policies and regulations of the Company or
its affiliates;

(c)Executive’s continued failure to faithfully and diligently perform the
assigned duties of Executive’s employment with the Company or its affiliates;

(d)Unprofessional, unethical, immoral or fraudulent conduct by Executive;

(e)Conduct by Executive that materially discredits the Company or any affiliate
or is materially detrimental to the reputation, character and standing of the
Company or any affiliate; or

(f)Executive’s material breach of this Agreement, the Proprietary Information
and Inventions Agreement, the Company’s Code of Conduct and/or Insider Trading
Policy, or any other contractual, fiduciary, or statutory duty owed to the
Company.

An event described in Section 1.2(b) through Section 1.2(f) herein shall not be
treated as “Cause” until after Executive has been given written notice of such
event, failure, conduct or breach and Executive fails to cure such event,
failure, conduct or breach within 30 days from such

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

written notice; provided, however, that such 30-day cure period shall not be
required if the event, failure, conduct or breach is incapable of being
cured.  Failure of the Company to meet financial or performance targets or goals
shall not be deemed to be a breach pursuant to Sections 1.2(b) or 1.2(c) herein.

1.3“Change in Control” means the occurrence of any of the following events:

(a)the direct or indirect acquisition by any person or related group of persons
(other than the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Company’s shareholders which the Board does not recommend such shareholders
to accept;

(b)a change in the composition of the Board over a period of 36 months or less
such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (i) have been Board members continuously since the beginning of such
period, or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were still in office at the time such election or nomination was
approved by the Board;

(c)the consummation of any consolidation, share exchange or merger of the
Company (i) in which the stockholders of the Company immediately prior to such
transaction do not own at least a majority of the voting power of the entity
which survives/results from that transaction (or the parent of such
surviving/resulting entity), or (ii) in which a stockholder of the Company who
does not own a majority of the voting stock of the Company immediately prior to
such transaction, owns a majority of the Company’s voting stock immediately
after such transaction; or

(d)the liquidation or dissolution of the Company or any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company, including stock held in
subsidiary corporations or interests held in subsidiary ventures.

1.4“Change in Control Period” means the time period commencing three (3) months
before the effective date of a Change in Control and ending on the date that is
twelve (12) months after the effective date of a Change in Control.

1.5“Company” means Orexigen Therapeutics, Inc. or, following a Change in
Control, the surviving entity resulting from such transaction.

1.6“Constructive Termination” means Executive’s resignation from all positions
Executive then holds with the Company because of:

(a)a material reduction in the level of responsibility associated with
Executive’s employment with the Company or any surviving entity (other than a
change in job title or officer title) as compared to Executive’s level of
responsibility just prior to the reduction; provided, however, that a merger or
acquisition of the Company and subsequent conversion of the Company

2

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

to a division or unit of the acquiring corporation will not by itself result in
a material reduction in Executive’s level of responsibility;

(b)a material reduction in Executive’s level of base salary (except for any
reduction imposed equally upon all other similarly-situated Company executives);
or

(c)a relocation of Executive’s principal place of employment by more than 50
miles (other than reasonable business travel required as part of the job duties
associated with Executive’s position);

provided, however, that (i) such change, reduction or relocation is effected by
the Company without Cause and without Executive’s consent; (ii) Executive first
provides the Company with written notice of the condition described in (a), (b)
or (c) above not later than sixty (60) days following its initial occurrence;
(iii) the Company is permitted the opportunity to cure such condition within a
period of forty-five (45) days following such written notice; and (iv) Executive
resigns from employment within thirty (30) days following the end of such cure
period, assuming that the condition has not been cured.

1.7“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.8“Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company other than for Cause.  The termination of Executive’s
employment as a result of Executive’s death or disability will not be deemed to
be an Involuntary Termination Without Cause.

ARTICLE II
Employment by the Company

2.1Position and Duties. Subject to terms set forth herein, the Company agrees to
employ Executive, on a full time basis in the position of Vice President, Early
Program Development hereby accepts such employment.  Executive shall perform
such duties as are customarily associated with the position of Vice President,
Early Program Development, and such other duties as are assigned to Executive by
the EVP, Global Development of the Company.  Subject to the terms of this
Agreement, the Company may change Executive’s duties, responsibilities, title,
and reporting relationship at its discretion.  During the term of Executive’s
employment with the Company, Executive will devote Executive’s best efforts
(except for vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies or as
otherwise set forth in this Agreement) to the business of the Company.  

2.2Employment at Will.  Both the Company and Executive shall have the right to
terminate Executive’s employment with the Company at any time, with or without
advance notice, and with or without Cause.  If applicable, upon the date of
Executive’s termination of employment with the Company for any reason, Executive
shall immediately resign from the Board and the board of directors or comparable
body of every subsidiary, parent or other affiliated corporation of the Company,
and every committee thereof.  Executive shall not receive any compensation of
any kind, including, without limitation, severance benefits or change of control
severance benefits, following Executive’s last day of employment with the
Company (the “Termination Date”), except as expressly provided for by this
Agreement, applicable law, and/or any plan documents

3

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

governing the compensatory equity awards that have been or may be granted to
Executive from time to time in the sole discretion of the Company.

2.3Employment Policies.  The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

ARTICLE III
Compensation and benefits

3.1Base Salary.  Executive shall receive for services to be rendered hereunder
an annual base salary of $300,000 (“Base Annual Salary”), less required
deductions and withholdings, payable on the regular payroll dates of the
Company.

3.2Annual Bonus.  In addition to the Base Annual Salary, during each calendar
year Executive will be eligible for an annual performance bonus, equal to up to
50% of the Base Annual Salary, and which is based in part upon the achievement
of Executive’s performance goals and objectives (“Annual Bonus”).  The
Compensation Committee of the Company’s Board shall determine in its sole
discretion whether any such Bonus has been earned and, if so, the amount of any
such bonus.  Executive must be an employee in good standing at the time the
Compensation Committee decides to award the Annual Bonus and, if Executive
leaves the Company at any time and for any reason prior to such date, he will
not be eligible to receive such a bonus or any pro-rata portion of such
bonus.  If awarded, such Annual Bonus shall be evaluated and paid no later than
December 31 of the calendar year following the calendar year to which such
Annual Bonus relates.

3.3Stock Options. Subject to approval of the Board or the Compensation Committee
of the Board, Executive shall receive stock options to purchase 125,000 shares
of the Company’s common stock pursuant to the Company’s 2007 Equity Incentive
Award Plan (the “2007 Plan”).  Any stock options granted pursuant to this
Section 3.3 shall have an exercise price per share equal to the then-current
fair market value per share of the Company’s common stock (as determined
pursuant to the 2007 Plan) on the date the grant is approved by the Board or the
Compensation Committee of the Board.  Such stock options shall be incentive
stock options to the extent permitted under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).  Twenty-five percent (25%) of the shares
of Stock subject to such stock options (rounded down to the next whole number of
shares) shall vest on the one year anniversary of the Vesting Commencement Date
(as such term is defined in the stock option grant notice), and 1/48 of the
shares of Stock subject to such stock options (rounded down to the next whole
number of shares) shall vest on the same day of each month thereafter, so that
all of the shares of the Stock subject to such stock options shall be vested on
the fourth (4th) anniversary of the Vesting Commencement Date, subject to
Executive’s continued service relationship (whether as an employee, director or
consultant) with the Company or any parent or subsidiary on each such
date.  Such stock options shall have a ten (10) year term and shall be subject
to the terms and conditions of the 2007 Plan and the stock option agreement
pursuant to which such stock options are granted to the extent such provisions
are not less favorable to Executive than the applicable provisions of this
Agreement.

4

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

3.4Vacation and Paid Time Off. Executive shall be entitled to 20 business days
of paid vacation each year, accruing on a monthly basis, and 8 paid holidays
each year.

3.5Expenses.  During the term of this Agreement, the Company shall reimburse
Executive for all reasonable and necessary out-of-pocket expenses incurred by
Executive in connection with services rendered on behalf of the Company subject
to Executive providing the Company with appropriate substantiation in accordance
with Company policy; provided that commuting expenses shall not be included in
such reimburseable expenses. Any amounts payable under this Section 3.5 shall be
made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall
be paid on or before the last day of Executive’s taxable year following the
taxable year in which Executive incurred the expenses.  The amounts provided
under this Section 3.5 during any taxable year of Executive’s will not affect
such amounts provided in any other taxable year of Executive’s, and Executive’s
right to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit.

3.6Standard Company Benefits.  Executive shall be entitled to all rights and
benefits for which Executive is eligible under the terms and conditions of the
standard Company benefits and compensation practices that may be in effect from
time to time and are generally provided by the Company to its executive
employees, employed at similar full-time or part-time status, as
applicable.  Any such benefits and compensation practices shall be subject to
the terms of the governing benefit or compensation plans and may be changed by
the Company from time to time in its discretion.

3.7Advance Bonus. In lieu of any relocation benefits that you may be entitled to
receive pursuant to the Company’s relocation benefit policy, the Company will
advance to you a lump sum amount of $40,000.00, less required tax withholdings,
within ten days of your first date of employment (the “Advance Bonus”).  This
bonus will be considered an advance to you and will be deemed earned as
follows:  50% on the first anniversary of your start date and the remaining 50%
on the second anniversary of your start date.  If you resign your employment in
the absence of a Constructive Termination, or if the Company terminates your
employment for Cause, at any time during your first year of employment, you
agree to repay 100% of the Advance Bonus, less required tax withholdings.  If
you resign your employment in the absence of a Constructive Termination, or if
the Company terminates your employment for Cause, at any time during your second
year of employment, you agree to repay 50% of the Advance Bonus, less required
tax withholdings.  If you resign at any time due to a Constructive Termination,
or if your employment is terminated by the Company without Cause at any time,
you shall not be required to repay the Advance Bonus or any portion thereof.  

ARTICLE IV
SEVERANCE and CHANGE IN CONTROL BENEFITS

4.1Term Limitation for Severance and Change in Control Benefits.  The term for
the Severance Benefits and Change in Control Benefits provided for in this
Article IV herein shall commence on the Effective Date and shall continue until
March 31, 2016 (the “Expiration Date”).  If this Article IV is not amended or
renewed by the Compensation Committee of the Company’s Board prior to the
Expiration Date, this Article IV (including Executive’s right to receive the
Severance Benefits and Change in Control Benefits contained herein), shall
terminate

5

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

automatically on such Expiration Date; provided, however, that if this Article
IV terminates pursuant to this Section 4.1, the remainder of this Agreement will
remain in full force and effect.

4.2Severance Benefits In Event of Involuntary Termination Without Cause
Unrelated to Change in Control.  If:  (i) Executive’s employment terminates due
to an Involuntarily Termination Without Cause (and other than as a result of
Executive’s death or disability) at any time except during the Change in Control
Period, (ii) such termination constitutes a “separation from service” (within
the meaning of Treasury Regulation Section 1.409A-1(h)), (iii) Executive signs
and allows to become effective a general release of all known and unknown claims
in the form and substance acceptable to the Company within sixty (60) days after
the Termination Date, and (iv) Executive fully complies with Executive’s
continuing fiduciary, statutory and material contractual obligations to the
Company (with a 30-day opportunity to cure after notice of any such
non-compliance if Executive has not, unless such non-compliance is not capable
of being cured); then the Company shall provide Executive with the following
severance benefits (the “Severance Benefits”):

(a)

Cash Severance.  The Company shall make a single lump sum severance payment to
Executive in an amount equal to Executive’s Base Annual Salary in effect as of
the Termination Date, less required tax withholdings and deductions (the
“Severance Payment”).  The Severance Payment will be paid within sixty (60) days
after the Termination Date, but in no event later than March 15 of the year
following the year of termination.

(b)

Health Insurance.  Provided that Executive elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any state or local laws of similar effect, “COBRA”) within the time period
provided for under COBRA, the Company will pay the premiums necessary to
continue Executive’s group health insurance coverage in effect as of the
Termination Date of Executive’s employment (including coverage for Executive’s
eligible dependents) for a maximum period of twelve (12) months following the
Termination Date; provided, however, that no premium payments will be made by
the Company pursuant to this paragraph following the effective date of
Executive’s coverage by a health insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) ceases
to be eligible for COBRA coverage.  Executive agrees that Executive shall notify
the Company in writing as soon as practical, but no later than 15 days after
Executive receives coverage under a health insurance plan of a subsequent
employer.

4.3Severance Benefits In Event of Involuntary Termination Without Cause or
Constructive Termination During Change in Control Period.  If: (i) Executive’s
employment terminates due to an Involuntarily Termination Without Cause (and
other than as a result of Executive’s death or disability), or as a result of a
Constructive Termination, in either event  during the Change in Control Period,
(ii) such termination constitutes a “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)), (iii) Executive signs and
allows to become effective a general release of all known and unknown claims in
the form and substance acceptable to the Company within sixty (60) days after
the Termination Date, and (iv) Executive fully complies with Executive’s
continuing fiduciary, statutory and material contractual obligations to the
Company (with a 30-day opportunity to cure after notice of any such
non-compliance if Executive has not, unless such non-compliance is not capable
of being cured); then

6

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

the Company shall provide Executive with the following change in control
severance benefits (the “Change in Control Benefits”):

(a)

Cash Severance.  The Company shall make a single lump sum severance payment to
Executive in an amount equal to Executive’s Base Annual Salary in effect as of
the Termination Date, multiplied by one point five (1.5), less required tax
withholdings and deductions (the “Change in Control Payment”).  The Change in
Control Payment will be paid within sixty (60) days after the Termination Date,
but in no event later than March 15 of the year following the year of
termination.

(b)

Health Insurance.  Provided that Executive elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (together
with any state or local laws of similar effect, “COBRA”) within the time period
provided for under COBRA, the Company will pay the premiums necessary to
continue Executive’s group health insurance coverage in effect as of the
Termination Date of Executive’s employment (including coverage for Executive’s
eligible dependents) for a maximum period of eighteen (18) months following the
Termination Date; provided, however, that no premium payments will be made by
the Company pursuant to this paragraph following the effective date of
Executive’s coverage by a health insurance plan of a subsequent employer or such
other date on which Executive (and Executive’s dependents, as applicable) ceases
to be eligible for COBRA coverage.  Executive agrees that Executive shall notify
the Company in writing as soon as practical, but no later than 15 days after
Executive receives coverage under a health insurance plan of a subsequent
employer.

(c)

Equity Acceleration.  After taking into account any additional acceleration of
vesting Executive may be entitled to receive under any other plan or agreement,
the Company shall cause all outstanding equity awards then held by Executive
(including, without limitation, stock options, restricted stock awards or
similar awards) to become fully vested and, if applicable, exercisable with
respect to all the shares subject thereto effective immediately prior to the
Termination Date.  In all other respects, such equity awards shall continue to
be governed by the terms of the applicable award agreements and equity incentive
plan documents and any applicable agreements between the Company and Executive.

4.4Other Compensation and Benefits.  If: (i) the Company terminates Executive’s
employment for Cause or as a result of Executive’s death or disability, or (ii)
if Executive resigns Executive’s employment at any time, except as a result of a
Constructive Termination during the Change in Control Period, then this
Agreement shall automatically terminate (except for Article V and Article VII,
which shall continue in effect), and upon such termination, the Company shall
have no further obligation to Executive, Executive’s spouse or estate, except
that the Company shall pay to Executive the amount of Executive’s Base Annual
Salary, and unused vacation pay, accrued to the date of such termination.

4.5Compliance with Section 409A.

(a)It is intended that each installment of the payments and benefits provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  It is also intended that payments of the
amounts set forth in this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal

7

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

Revenue Code of 1986, as amended (the “Code”) (Section 409A of the Code,
together, with any state law of similar effect, “Section 409A”) provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).

(b)

Notwithstanding the foregoing, if the Company (or, if applicable, the successor
entity thereto) determines that the Severance Payment, the Change in Control
Payment and/or other benefits provided under this Agreement (the “Agreement
Payments”) constitute “deferred compensation” under Section 409A and Executive
is, on the Termination Date, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
Agreement Payments shall be delayed as follows:  on the earlier to occur of (i)
the date that is six months and one day after Executive’s “separation from
service” (as defined above) or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Agreement Payments that Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Agreement Payments had not been so delayed pursuant to this Section 4.5(b)
and (B) commence paying the balance of the Agreement Payments in accordance with
the applicable payment schedules set forth in this Agreement.

4.6Internal Revenue Code Section 280G.

(a)If the payments and benefits (including but not limited to payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control of the Company, whether from the Company or otherwise
(a “Transaction Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to Executive, which of the following two alternative forms of
payment would result in Executive’s receipt, on an after-tax basis, of the
greater amount of the Transaction Payment notwithstanding that all or some
portion of the Transaction Payment may be subject to the Excise Tax: (1) payment
in full of the entire amount of the Transaction Payment (a “Full Payment”), or
(2) payment of only a part of the Transaction Payment so that Executive receives
the largest payment possible without the imposition of the Excise Tax (a
“Reduced Payment”).

(b)

For purposes of determining whether to make a Full Payment or a Reduced Payment,
the Company shall cause to be taken into account all applicable federal, state
and local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local
taxes).  If a Reduced Payment is made, (i) Executive shall have no rights to any
additional payments and/or benefits constituting the Transaction Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
(1) reduction of cash payments; (2) cancellation of accelerated vesting of
equity awards other than stock options; (3) cancellation of accelerated vesting
of stock options; and (4) reduction of other benefits (if any) paid to
Executive.  In the event that acceleration of compensation from Executive’s
equity awards is to be reduced, such acceleration of vesting shall be canceled
in the reverse order of the date of grant.

8

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

(c)

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the Termination Date shall make
all determinations required to be made under this Section 4.6.  If the
independent registered public accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
independent registered public accounting firm to make the determinations
required hereunder.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.

(d)

The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to a Transaction Payment
is triggered or such other time as reasonably requested by the Company or
Executive.  If the independent registered public accounting firm determines that
no Excise Tax is payable with respect to the Transaction Payment, either before
or after the application of the Reduced Amount, it shall furnish the Company and
Executive with detailed supporting calculations of its determinations that no
Excise Tax will be imposed with respect to such Transaction Payment.  Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

ARTICLE V
Proprietary Information Obligations

5.1Agreement.  As a condition of this Agreement and Executive’s employment,
Executive agrees to execute and abide by the Company’s standard form of
Proprietary Information and Inventions Agreement (“Proprietary Information and
Inventions Agreement”).

5.2Remedies.  Executive’s duties under the Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement.  Executive acknowledges that
a remedy at law for any breach or threatened breach by Executive of the
provisions of the Proprietary Information and Inventions Agreement would be
inadequate, and Executive therefore agrees that the Company shall be entitled to
injunctive relief in case of any such breach or threatened breach.

ARTICLE VI
Outside Activities

6.1Other Activities.  Except with the prior written consent of the Chief
Executive Officer or EVP, Global Development of the Company, Executive shall not
during the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor; provided that such passive investments will not require
services on the part Executive which would in any manner impair the performance
of Executive’s duties under this Agreement.  Executive may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of Executive’s duties hereunder.  

6.2Competition/Investments.  During the term of Executive’s employment by the
Company, except on behalf of the Company, Executive shall not directly or
indirectly, whether as an officer,

9

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

director, stockholder, partner, proprietor, associate, representative,
consultant, or in any capacity whatsoever engage in, become financially
interested in, be employed by or have any business connection with any other
person, corporation, firm, partnership or other entity whatsoever which were
known by Executive to compete directly with the Company’s products or product
candidates, throughout the world.  This provision shall not apply to passive
stockholdings that the Executive may have at any particular time so long as such
stockholdings in any one company do not exceed 5% of the total number of shares
outstanding of such company.

ARTICLE VII
General Provisions

7.1Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll.

7.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

7.3Waiver.  If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

7.4Complete Agreement.  This Agreement and the documents and agreements
referenced herein constitute the entire agreement between Executive and the
Company and is the complete, final, and exclusive embodiment of their agreement
with regard to the subject matter contained herein and therein and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein.  This Agreement is
entered into without reliance on any promise or representation other than those
expressly contained herein or therein, and cannot be modified or amended except
in a writing signed by an appropriate officer of the Company and Executive.

7.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

7.6Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

7.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs,

10

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

executors and administrators, except that Executive may not assign any of
Executive’s duties hereunder and Executive may not assign any of Executive’s
rights hereunder, without the written consent of the Company, which shall not be
withheld unreasonably.

7.8Arbitration.  Any dispute, claim or controversy of whatever nature arising
out of or relating to this Agreement, Executive’s employment with the Company,
and/or the termination of Executive’s employment with the Company, including,
without limitation, any action or claim based on tort, contract or statute, or
concerning the interpretation, performance, or execution of this Agreement
(including any determination of Cause or Constructive Termination hereunder)
shall be resolved by confidential, final and binding arbitration administered by
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), in San Diego,
California, before a single arbitrator, in accordance with JAMS’ then applicable
arbitration rules.  Executive acknowledges that by agreeing to this arbitration
procedure, Executive and the Company waive the right to resolve any such
dispute, claim or demand through a trial by jury or judge or by administrative
proceeding.  Executive will have the right to be represented by legal counsel at
any arbitration proceeding.  The arbitrator shall:  (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be available under applicable law in a court
proceeding; and (b) issue a written statement signed by the arbitrator regarding
the disposition of each claim and the relief, if any, awarded as to each claim,
the reasons for the award, and the arbitrator’s essential findings and
conclusions on which the award is based.  Company shall bear all JAMS fees for
the arbitration.  Nothing in this Agreement shall prevent any of the parties
from obtaining injunctive relief in court if necessary to prevent irreparable
harm pending the conclusion of any arbitration.  Any awards or orders in such
arbitrations may be entered and enforced as judgments in any court of competent
jurisdiction.

7.9Attorneys’ Fees.  If either party hereto brings any action to enforce rights
hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.

7.10Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.

(Signature page follows)




11

 

 

 

658451 v2/SD

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.

OREXIGEN THERAPEUTICS, INC.

 

 

 

By:   /s/ Michael Narachi

Michael Narachi

President and Chief Executive Officer

 

 

 

 

 

Accepted and agreed:

 

 

/s/ Peter Flynn

 

Peter Flynn

 

 

 

 

12

 

 

 

658451 v2/SD